DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 11, 2021.
Currently, claims 1-2, 4, 6-7, 12-14, 17, 20, 23-24, 28, 30-31, 34, 39, 41, 44, and 49-55 are pending in the instant application. Claims 1-2, 4, 6-7, 12-14, 17, 20, 31, 34, 39, 41, and 44 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 23-24, 28, 30, and 49-55 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the §103 rejection and double patenting rejections have been considered but are moot because the arguments do not pertain to the new rejections necessitated by claim amendments.


Maintained Rejections
			Claim Rejections - 35 USC § 112
Claim 30 remains rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on October 9, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive. Applicant argues that the term “cooperatively bound” is explained in the not whatsoever clearly defined by the specification or Figure 2A thus, the clear metes and bounds of the term “cooperatively bound” cannot be ascertained. 
Regarding the structural metes and bounds of the SNA of claim 30 as to whether claim 30 is directed to a combination product, applicant argues that Figure 2 shows that two spherical SNAs’ oligos extend like rods thus can be bound together. In response, it is noted that the structure depicted in Figure 2A comprises two complementary oligonucleotides, SEQ ID NO:7 and SEQ ID NO:8, each of which is extending from an independent, distinct SNA. Claim 30, however, does not recite any feature related to two complementary oligonucleotides extending from two different, separate SNAs. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, claim 30 fails to particularly point out and distinctly claim the required structural features in order to make the “bound” SNA. 

		     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-24, 28, 30, and 49-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite that each amphiphilic oligonucleotide comprises three elements: a lipid portion, a nucleobase portion, and at least one reactive group. The claims fail to particularly point out and distinctly claim how the three elements are arranged in relation to each other. 
The instant claims recite that the lipid portion of the oligonucleotide “interacts with the PEO-PPO-PEO”. The claims do not particularly point out and distinctly claim the type of interaction thus it is unclear what structure is claimed by the interaction between the lipid portion and the PEO-PPO-PEO. 
Claim 55 recites the limitation "wherein the non-coding RNA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-24, 28, and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gryaznov et al. (WO 2016/134104 A1, of record) in view of Daniel et al. (WO 2016/115320 A1, of record), Chandaroy et al. (Journal of Controlled Release, 2001, 76:27-37, of record), European Journal of Organic Chemistry, 2010, 1579-1586, of record), Mirkin et al. (US 2012/0288935 A1), and Kiser et al. (US 2009/0220607 A1). 
Gryaznov teaches making a liposomal, micellar SNA, wherein therapeutic, immunoregulatory oligonucleotides are linked to a lipid anchor. See Figure 1 copied below:

    PNG
    media_image1.png
    756
    786
    media_image1.png
    Greyscale

Gryaznov teaches that the “oligonucleotides of the oligonucleotide shell” are “10 to 100 nucleotides” in length, wherein the “shell of oligonucleotides” “is formed by arranging oligonucleotides such that they point radially outwards from the core”, wherein a “lipid anchor” is attached to one end of oligonucleotide, which is facing outward in comparison to the lipid as shown in Figure 1, wherein the lipid anchor functions as a linker that links/anchors the oligonucleotide to the core. See pages 3 and 7.
Gryaznov teaches that the oligonucleotide shell can be “single-stranded deoxyribonucleotides, ribonucleotides, and other single-stranded oligonucleotides” and the surface density is “at least 200” oligonucleotides per particle. See pages 8 and 14. 
Grayznov teaches that DOPC is a lipid suitable for making an SNA and that the size of the size of the SNA is about 30 nm. See pages 19-20.

Daniel teaches making “a spherical nucleic acid (SNA) having a dense configuration of oligonucleotides radially positioned around a lapidated structure,” wherein the oligonucleotides are therapeutic inhibitory oligonucleotides such as miRNAs, siRNAs, and antisense oligonucleotides, wherein the oligonucleotides are linked to the lipid anchor (e.g., cholesterol) via a linker such as “PEG-thiol” or “hexa(ethylene glycol)” linker. See pages 1-5, 8, 36.
Chandaroy teaches that PEO-PPO-PEO, which is commercially available as “Pluronic F127”, can be inserted/anchored in a phospholipid membrane (lipid bilayer) of a liposome. See Figure 7 copied below:

    PNG
    media_image2.png
    384
    891
    media_image2.png
    Greyscale

Kaczmarek teaches that a triazolyl-containing nucleoside linked to a PEGylated (e.g., 4 units of ethylene glycol) cholesterol (compound 3b) is anchored in POPC lipid membranes, wherein the cholesterol moiety functions as a membrane anchor, the triazole group functions as a hydrophilic group, and the polyethylene glycol (PEG) functions as a polar spacer between the hydrophilic triazole group and the lipophilic cholesterol moiety, wherein the PEG spacer helps 
Kaczmarek teaches that the azide group in the oligonucleotide can react with alkynes in lipids (e.g., cholesterol), thereby forming a lipid-functionalized, lipid-containing oligonucleotide, wherein lipid moieties have been linked to nucleotides via the reaction between alkynes and azides, “leading to amphiphilic nucleolipids”. See pages 1579-1580 and 1582-1583.
Mirkin teaches that one can use a reaction of an azide on a carrier surface with an alkyne on an oligonucleotide agent, wherein the reaction leads to formation of the triazole group between the alkyne and the azide. See paragraphs 0023-0027 and 0040. See also Scheme 1 copied from paragraph 0023. 

    PNG
    media_image3.png
    138
    394
    media_image3.png
    Greyscale

Mirkin exemplifies a conjugation reaction between an oligonucleotide modified with a terminal alkyne and a carrier modified with an azide, thereby forming an oligonucleotide-carrier conjugate. See paragraphs 0084-0085 including Scheme 3. 
Kiser teaches that “Crosslinking is frequently accomplished through the introduction of a crosslinker that has functionality capable of reacting chemically with functionality on one or more polymer chains.” See paragraph 0006.
Kiser teaches that a branched, 4-arm “PEG crosslinker” that is “azide-functionalized” by comprising four terminal azide groups can function as a crosslinker when reacted with an alkyne group, wherein the azide and alkyne have a cycloaddition reaction to form a triazole group. See paragraphs 0011-0012, 0191-0196. See also Figure 1 copied below:

    PNG
    media_image4.png
    573
    928
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to link Gryaznov’s “shell of oligonucleotides” to Gryaznov’s “lipid anchor” that is taught to be attached to one end of oligonucleotide by utilizing the art-recognized linkage reaction, which is an azide-alkyne reaction, which would provide a triazolyl-linked “amphiphilic nucleolipids”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because linking “lipid anchor” to the end of oligonucleotides was taught by Gryaznov, and because one of ordinary skill in the art would have reasonably pursued the art-recognized methodology of making “amphiphilic nucleolipids” via the reaction between azide groups in oligonucleotides and alkynes in lipids as taught by Kaczmarek, wherein it was an art-recognized knowledge that the reaction leads to formation of the triazole group between the alkyne and the azide as taught by Mirkin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Chandaroy’s PEO-PPO-PEO for the lipid anchor of Gryaznov’s liposomal, micellar SNA of about 30 nm. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because PEO-PPO-PEO in the form of a commercial product 
Accordingly, claims 23-24, 28, and 49-55 as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 23-24, 28, and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over compound claims of U.S. Patent No. 10,792,251 in view of Chandaroy et al. (Journal of Controlled Release, 2001, 76:27-37, of record), Kaczmarek et al. European Journal of Organic Chemistry, 2010, 1579-1586, of record), Mirkin et al. (US 2012/0288935 A1), and Kiser et al. (US 2009/0220607 A1). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘251 patent claims drawn to a liposomal SNA comprising TLR9 agonist oligonucleotides tethered to the lipid bilayer, because it would have been obvious to use PEO-PPO-PEO of Chandaroy as the lipid anchor that tethers TLR9 agonist oligonucleotides to the lipid bilayer and use a multifunctional PEG crosslinker comprising multiple terminal functional azide or alkyne groups in order to link amphiphilic nucleolipids for the same reasons explained in the §103 rejection above, which is fully incorporated by reference herein. 

Claims 23-24, 28, and 49-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9-10, 12-13, 15, 17-19, 21, 53, 74, 90, and 96 of copending Application No. 16/384,749 in view of Chandaroy et al. (Journal of Controlled Release, 2001, 76:27-37, of record), Kaczmarek et al. (European Journal of Organic Chemistry, 2010, 1579-1586, of record), Mirkin et al. (US 2012/0288935 A1), and Kiser et al. (US 2009/0220607 A1). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘749 claims drawn to a liposomal SNA comprising oligonucleotides (defined to read on “miRNA” and “antisense DNA”; see page  29 of the 749 specification) tethered to the lipid, because it would have been obvious to use PEO-PPO-PEO of Chandaroy as the lipid anchor that tethers TLR9 agonist oligonucleotides to the lipid bilayer and use a multifunctional PEG crosslinker comprising multiple terminal functional azide or alkyne groups in order to link amphiphilic nucleolipids for the same reasons explained in the §103 rejection above, which is fully incorporated by reference herein. 
Journal of Controlled Release, 2001, 76:27-37, of record), Kaczmarek et al. (European Journal of Organic Chemistry, 2010, 1579-1586, of record), Mirkin et al. (US 2012/0288935 A1), and Kiser et al. (US 2009/0220607 A1). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘548 claims drawn to a liposomal SNA comprising oligonucleotides (“microRNA”, “antisense- DNA”) tethered to the liposome, because it would have been obvious to use PEO-PPO-PEO of Chandaroy as the lipid anchor that tethers TLR9 agonist oligonucleotides to the lipid bilayer and use a multifunctional PEG crosslinker comprising multiple terminal functional azide or alkyne groups in order to link amphiphilic nucleolipids for the same reasons explained in the §103 rejection above, which is fully incorporated by reference herein. 

Claims 23-24, 28, and 49-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/011,658 in view of Chandaroy et al. (Journal of Controlled Release, 2001, 76:27-37, of record), Kaczmarek et al. (European Journal of Organic Chemistry, 2010, 1579-1586, of record), and Mirkin et al. (US 2012/0288935 A1), and Kiser et al. (US 2009/0220607 A1). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘658 claims drawn to a liposomal SNA comprising TLR9 agonist oligonucleotides tethered to the lipid bilayer, because it would have been obvious to use PEO-PPO-PEO of Chandaroy as the lipid anchor that tethers TLR9 agonist oligonucleotides to the lipid bilayer and use a multifunctional PEG crosslinker comprising multiple terminal functional azide or alkyne groups in order to link amphiphilic 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA H SHIN/Primary Examiner, Art Unit 1635